                                            Case 2:18-cv-02106-GMN-CWH Document 1 Filed 11/01/18 Page 1 of 8



                                     1   Michael Kind, Esq.
                                         Nevada Bar No. 13903
                                     2
                                         KAZEROUNI LAW GROUP, APC
                                     3   6069 S. Fort Apache Rd., Ste. 100
                                         Las Vegas, NV 89148
                                     4
                                         Phone: (800) 400-6808 x7
                                     5   mkind@kazlg.com
                                     6
                                         David H. Krieger, Esq.
                                     7   Nevada Bar No. 9086
                                         HAINES & KRIEGER, LLC
                                     8
                                         8985 S. Eastern Avenue, Ste. 350
                                     9   Henderson, NV 89123
                                         Phone: (702) 880-5554
                                    10
                                         dkrieger@hainesandkrieger.com
                                    11   Attorneys for Plaintiff Sam Gabrielle
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                                                    UNITED STATES DISTRICT COURT
      Las Vegas, NV 89148




                                    13
                                                                         DISTRICT OF NEVADA
                                    14
                                    15         Sam Gabrielle,                                      Case No:
                                    16
                                                              Plaintiff,                           Complaint for Damages and
                                    17         v.                                                  Injunctive Relief Pursuant to the
                                    18                                                             Telephone Consumer Protection
                                               Empower Group Partners Inc.,                        Act, 47 U.S.C. § 227, et seq.
                                    19
                                    20                         Defendant.                          Jury Trial Demanded

                                    21
                                    22
                                    23
                                    24
                                                                                   INTRODUCTION
                                    25
                                         1. Sam Gabrielle (“Plaintiff”) brings this Complaint for damages, injunctive relief,
                                    26
                                             and any other available legal or equitable remedies, resulting from the illegal
                                    27
                                             actions of Empower Group Partners Inc. (“Defendant”), in negligently and/or
                                    28

                                         ________________________________________________________________________________________________________
                                         COMPLAINT                                      !1
                                            Case 2:18-cv-02106-GMN-CWH Document 1 Filed 11/01/18 Page 2 of 8



                                     1       intentionally contacting Plaintiff on Plaintiff’s cellular telephone, in violation of
                                     2       the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”),
                                     3       thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon personal
                                     4       knowledge as to himself and his own acts and experiences, and, as to all other
                                     5       matters, upon information and belief, including investigation conducted by his
                                     6       attorneys.
                                     7   2. The TCPA was designed to prevent calls like the ones described within this
                                     8       complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous
                                     9       consumer complaints about abuses of telephone technology – for example,
                                    10       computerized calls dispatched to private homes – prompted Congress to pass
                                    11       the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12   3. In enacting the TCPA, Congress intended to give consumers a choice as to how
      Las Vegas, NV 89148




                                    13       creditors and telemarketers may call them, and made specific findings that
                                    14       “[t]echnologies that might allow consumers to avoid receiving such calls are not
                                    15       universally available, are costly, are unlikely to be enforced, or place an
                                    16       inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward
                                    17       this end, Congress found that
                                                    [b]anning such automated or prerecorded telephone calls to the
                                    18
                                                    home, except when the receiving party consents to receiving the
                                    19              call or when such calls are necessary in an emergency situation
                                                    affecting the health and safety of the consumer, is the only
                                    20
                                                    effective means of protecting telephone consumers from this
                                    21              nuisance and privacy invasion.
                                    22       Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
                                    23       3292838, at* 4 (N.D. Ill. Aug. 10, 2012) (citing Congressional findings on
                                    24       TCPA’s purpose).
                                    25   4. Congress also specifically found that “the evidence presented to the Congress
                                    26       indicates that automated or prerecorded calls are a nuisance and an invasion of
                                    27       privacy, regardless of the type of call. . . .” Id. at §§ 12-13. See also, Mims, 132
                                    28       S. Ct. at 744.

                                         ________________________________________________________________________________________________________
                                         COMPLAINT                                      !2
                                               Case 2:18-cv-02106-GMN-CWH Document 1 Filed 11/01/18 Page 3 of 8



                                     1                                     JURISDICTION AND VENUE
                                     2   5. This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331
                                     3         because this case arises out of a violation of the TCPA, a federal law.
                                     4   6. Venue is proper in the United States District Court for the District of Nevada
                                     5         pursuant to 28 U.S.C. §1391 because (i) at all times relevant to this matter
                                     6         Plaintiff resided within this judicial district; (ii) the harm complained of herein
                                     7         occurred within this judicial district; and (iii) many of the acts and transactions
                                     8         giving rise to this action occurred in this district because Defendant is a foreign
                                     9         corporation doing business in Nevada and
                                    10               (a) conducts business in this district and has intentionally availed itself to
                                    11                   the laws and markets within this district;
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12               (b) does substantial business within this district;
      Las Vegas, NV 89148




                                    13               (c) is subject to personal jurisdiction in this district because it has availed
                                    14                   itself of the laws of Nevada; and
                                    15               (d) caused harm to Plaintiff within this district.
                                    16                                                 PARTIES
                                    17   7.      Plaintiff, at all times mentioned herein, was a resident of Clark County,
                                    18           Nevada. Plaintiff is, and at all times mentioned herein was, a “person” as
                                    19           defined by 47 U.S.C. §153(39).
                                    20   8.      Upon information and belief, Defendant is, and at all times mentioned herein
                                    21           was, corporation doing business in Nevada, registered with the New York
                                    22           Secretary of State, and is a “person as defined by 47 U.S.C. §153(39).
                                    23   9.      Upon information and belief, Defendant’s website is https://
                                    24           www.goempowergroup.com. Defendant markets loans to businesses.
                                    25   10.     Upon information and belief, Defendant is a company and owner (or frequent
                                    26           user) of one or more of the telephone numbers used by Defendant to make
                                    27           telephone calls to Plaintiff in violation of the TCPA.
                                    28

                                         ________________________________________________________________________________________________________
                                         COMPLAINT                                      !3
                                               Case 2:18-cv-02106-GMN-CWH Document 1 Filed 11/01/18 Page 4 of 8



                                     1                                       FACTUAL ALLEGATIONS
                                     2   11.     Within the four years prior to filing the instant complaint, Plaintiff received
                                     3           numerous calls from Defendant (“the calls”).
                                     4   12.     Starting in approximately late 2016 to early 2017, Defendant began making
                                     5           phone calls to Plaintiff’s cellular telephone even though Plaintiff had never
                                     6           had any previous business relationship with Defendant.
                                     7   13.     Defendant called Plaintiff numerous times on Plaintiff’s cellular telephone
                                     8           ending in 1686.
                                     9   14.     Plaintiff also received numerous emails from Defendant within same time
                                    10           period Plaintiff was receiving calls from Defendant.
                                    11   15.     The calls from Defendant came from numerous different phone numbers,
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12           including, but not limited to, 718-475-4969.
      Las Vegas, NV 89148




                                    13   16.     Plaintiff never dealt with Defendant in any manner, including any business
                                    14           with Defendant.
                                    15   17.     At no time did Plaintiff give prior written, express consent for Defendant to
                                    16           contact Plaintiff on his cellular telephone.
                                    17   18.     Indeed, Plaintiff told Defendant multiple times to stop calling.
                                    18   19.     Specifically, Plaintiff requested that Defendant cease all calls to his cellular
                                    19           telephone including, but not limited to, in 2016 and 2017.
                                    20   20.     Specifically, but not limited to, on or about February 22, 2017, Plaintiff
                                    21           responded to one of Defendant’s numerous emails: “[p]lease stop emailing
                                    22           and spamming me. I have instructed repeatedly to remove me from both your
                                    23           email and call list.”
                                    24   21.     Even after the Plaintiff’s February email, Defendant continued to email and
                                    25           call Plaintiff.
                                    26   22.     Upon information and belief, Defendant placed the calls using an “automatic
                                    27           telephone dialing system,” (“ATDS”) as defined by 47 U.S.C. §227(a)(1), and
                                    28           as prohibited by 47 U.S.C. §227(b)(1)(A).

                                         ________________________________________________________________________________________________________
                                         COMPLAINT                                      !4
                                               Case 2:18-cv-02106-GMN-CWH Document 1 Filed 11/01/18 Page 5 of 8



                                     1   23.     The calls were not for emergency purposes as defined by 47 U.S.C. §227(b)
                                     2           (1)(A)(i).
                                     3   24.     Upon information and belief, the ATDS used by Defendant has the capacity to
                                     4           store or produce telephone numbers to be called using a random or sequential
                                     5           number generator. Furthermore, during one of the many calls by Defendant,
                                     6           Defendant told Plaintiff that the calls were automated and made from a
                                     7           computer system.
                                     8   25.     Upon information and belief, the ATDS used by Defendant has the capacity
                                     9           to, and does, dial telephone numbers stored as a list or in a database without
                                    10           human intervention.
                                    11   26.     The calls were placed to a telephone number assigned to a cellular telephone
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12           service for which Plaintiff incurs charges.
      Las Vegas, NV 89148




                                    13   27.     The calls were unwanted by Plaintiff.
                                    14   28.     Defendant did not have prior, express written consent to place the calls to
                                    15           Plaintiff.
                                    16   29.     Through Defendant’s aforementioned conduct, Plaintiff suffered an invasion
                                    17           of a legally protected interest in privacy, which is specifically addressed and
                                    18           protected by the TCPA.
                                    19   30.     Plaintiff received numerous unwanted calls within the four years preceding
                                    20           the filing of the complaint while he was at work and at home.
                                    21   31.     Plaintiff was personally affected by Defendant’s aforementioned conduct
                                    22           because Plaintiff was frustrated and distressed that Defendant interrupted
                                    23           Plaintiff with an unwanted calls using an ATDS and prerecorded voices.
                                    24   32.     The calls forced Plaintiff to live without the utility of his cellular phone by
                                    25           occupying his cellular telephone with unwanted calls, causing a nuisance and
                                    26           lost time.
                                    27   33.     The calls to Plaintiff’s cellular telephone number were unsolicited by Plaintiff
                                    28           and without Plaintiff’s permission or consent.

                                         ________________________________________________________________________________________________________
                                         COMPLAINT                                      !5
                                               Case 2:18-cv-02106-GMN-CWH Document 1 Filed 11/01/18 Page 6 of 8



                                     1   34.     Plaintiff is informed, believes, and there upon alleges that the calls were made
                                     2           by Defendant and/or Defendant’s agent(s), with Defendant’s permission,
                                     3           knowledge, control and for Defendant’s benefit.
                                     4   35.     Through the aforementioned conduct, Defendant has violated 47 U.S.C.
                                     5           §227(b)(1)(A)(iii).
                                     6   36.     Further, Defendant’s violations caused Plaintiff to suffer a real and concrete
                                     7           harm because when Defendant called Plaintiff, Plaintiff’s time was wasted on
                                     8           phone calls with Defendant when Defendant had no right to contact Plaintiff.
                                     9           Defendant also consumed and wasted Plaintiff’s cellphone battery life.
                                    10           Plaintiff also suffered from frustration and annoyance which the TCPA was
                                    11           enacted to prevent. See, e.g., Mey v. Got Warranty, Inc., No. 5:15-CV-101,
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12           2016 U.S. Dist. LEXIS 84972, at *8 (N.D.W. Va. June 30, 2016) (“[S]uch
      Las Vegas, NV 89148




                                    13           calls also cause intangible injuries, regardless of whether the consumer has a
                                    14           prepaid cell phone or a plan with a limited number of minutes. The main
                                    15           types of intangible harm that unlawful calls cause are (1) invasion of privacy,
                                    16           (2) intrusion upon and occupation of the capacity of the consumer’s cell
                                    17           phone, and (3) wasting the consumer’s time or causing the risk of personal
                                    18           injury due to interruption and distraction.”).
                                                                         FIRST CAUSE OF ACTION
                                    19
                                                                 NEGLIGENT VIOLATIONS OF THE TCPA
                                    20                                     47 U.S.C. §227 et seq.
                                    21   37.     Plaintiff incorporates by reference all above paragraphs as though fully stated
                                    22           herein.
                                    23   38.     The foregoing acts and omissions of Defendant constitute numerous and
                                    24           multiple negligent violations of the TCPA, including but not limited to each
                                    25           and every one of the above-cited provisions of 47 U.S.C. §227, et seq.
                                    26   39.     As a result of Defendant’s negligent violations of 47 U.S.C. §227 et seq,
                                    27           Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
                                    28           every violation, pursuant to 47 U.S.C. §227(b)(3)(B).

                                         ________________________________________________________________________________________________________
                                         COMPLAINT                                      !6
                                               Case 2:18-cv-02106-GMN-CWH Document 1 Filed 11/01/18 Page 7 of 8



                                     1   40.     Plaintiff is also entitled to, and seeks, injunctive relief prohibiting such
                                     2           conduct in the future.
                                     3
                                                                   SECOND CAUSE OF ACTION
                                     4                  KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
                                                                     47 U.S.C. §227 et seq.
                                     5
                                         41.     Plaintiff incorporates by reference all above paragraphs as though fully stated
                                     6
                                                 herein.
                                     7
                                         42.     The foregoing acts and omissions of Defendant constitute numerous and
                                     8
                                                 multiple knowing and/or willful violations of the TCPA, including but not
                                     9
                                                 limited to each and every one of the above-cited provisions of 47 U.S.C.
                                    10
                                                 §227, et seq.
                                    11
                                         43.     As a result of Defendant’s knowing and/or willful violations of 47 U.S.C.
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                                 §227 et seq, Plaintiff is entitled to an award of $1,500.00 in statutory damages
      Las Vegas, NV 89148




                                    13
                                                 for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
                                    14
                                         44.     Plaintiff is also entitled to, and seeks, injunctive relief prohibiting such
                                    15
                                                 conduct in the future.
                                    16
                                                                               PRAYER FOR RELIEF
                                    17
                                                 Plaintiff respectfully requests the Court to grant Plaintiff the following relief
                                    18
                                         against Defendant:
                                    19
                                                 •   Provide injunctive relief prohibiting Defendant’s unlawful conduct in the
                                    20
                                                     future, pursuant to 47 U.S.C. §227(b)(3)(A);
                                    21
                                                 •   Award statutory damages of $500.00 for each of Defendant’s negligent
                                    22
                                                     violations of 47 U.S.C. §227(b)(1), pursuant to 47 U.S.C. §227(b)(3)(B);
                                    23
                                                 •   Award statutory damages of $1,500.00 for each of Defendant’s knowing
                                    24
                                                     and/or willful violations of 47 U.S.C. §227(b)(1), pursuant to 47 U.S.C.
                                    25
                                                     §227(b)(3)(C); and
                                    26
                                                 •   Any other relief the Court deems just and proper.
                                    27
                                                                                  TRIAL BY JURY
                                    28

                                         ________________________________________________________________________________________________________
                                         COMPLAINT                                      !7
                                               Case 2:18-cv-02106-GMN-CWH Document 1 Filed 11/01/18 Page 8 of 8



                                     1   45.     Pursuant to the Seventh Amendment to the Constitution of the United States
                                     2           of America, Plaintiff is entitled to, and demands, a trial by jury
                                     3
                                     4   DATED this ___ day of November 2018.
                                     5                                                       Respectfully submitted,
                                     6
                                                                                             KAZEROUNI LAW GROUP, APC
                                     7
                                     8                                                       By: /s/ Michael Kind
                                                                                                 Michael Kind, Esq.
                                     9
                                                                                                 6069 S. Fort Apache Rd., Ste. 100
                                    10                                                           Las Vegas, NV 89148
                                                                                                 Attorneys for Plaintiff
                                    11
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
      Las Vegas, NV 89148




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         COMPLAINT                                      !8
